Title: To James Madison from Albert Gallatin, 21 December 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


21 December 1801, Treasury Department. Has just received a letter from Messrs. Bird, Savage, and Bird notifying him that “William Hustlers bill on Van Dyck & Givens for £1000 Sterling—remitted by this Department to the said Bankers in August last, on account of the Treaties with the Mediterranean powers, had been noted for Non-Acceptance.” Points out that “it is very common for bills under similar circumstances, to be paid at Maturity” but informs JM so that he can “guard against any inconvenience, which might result.”
 

   RC (DNA: RG 59, ML). 1 p.; in a clerk’s hand, signed by Gallatin; docketed by Wagner. A copy of Gallatin’s instructions to the bankers was enclosed in Gallatin to JM, 13 Aug. 1801.

